Citation Nr: 1455332	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.B.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to December 1982 and from September 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and a friend testified before the undersigned Veterans Law Judge at the RO in October 2012.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that the record certified on appeal appears to be incomplete.  In this regard, a statement of the case apparently printed on August 5, 2013 contains a hand written notation that the document was printed for a rebuilt folder.  The Board notes that neither the paper nor the electronic record contains the Veteran's instant claim (stated by the RO to have been received on October 13, 2010), his notice of disagreement (stated to have been received on August 15, 2011), or a substantive appeal.  Thus, the Board is unclear as to the Veteran's contentions on appeal.  These documents should be located and associated with the record; if they cannot be located, the Veteran must be advised of this and afforded an opportunity to submit any such documents in his possession.

Further, the April 2011 rating decision references a 2003 rating decision that apparently denied service connection for PTSD; the April 2011 rating decision indicates that the previous 2003 rating decision was not the subject of a notice of disagreement and became final.  Clearly, such a procedural history would change the posture of this appeal from one for service connection to a petition to reopen a prior final claim.  An attempt should be made to locate and associate with the record any documents relating to the previous 2003 claim and its adjudication.  If such cannot be obtained, the Veteran must be advised and afforded an opportunity to submit any such documents in his possession.

The file contains copies of service treatment and personnel records, but it is unclear whether additional original records were at any point in VA possession.  Considering the otherwise incomplete state of the record, it is reasonable to conclude that a more complete record was previously in VA hands.  Additional attempts should be made to secure the Veteran's full service treatment and personnel records.  Should such attempts be unsuccessful, the Veteran should be afforded notice of other types of evidence that might be used to establish in-service events.  

The Board also notes that neither the paper nor the electronic record contains any communication with the Veteran regarding VA's duty to assist him in the development of his claim.  Thus, it is unclear to the Board whether he has been properly informed of the evidence necessary to substantiate his claim and the allocation of duties between himself and VA.  The file must document that he has been provided proper notice.

The September 2013 statement of the case references a VA examination conducted on September 15, 2011.  A copy of the examination report is not contained in the record certified to the Board.  A copy of this report should be obtained and associated with the record.

Finally, during his hearing, the Veteran testified that he had been diagnosed by a VA provider has having PTSD.  No VA treatment records are associated with the paper or electronic files.  The Veteran should be afforded the opportunity to identify any relevant treatment, and any properly identified records should be obtained and associated with the claims file.

During the October 2012 hearing, both the Veteran and his friend testified that he had experienced symptoms during service and that he was changed after he returned from Desert Storm.  While the January 2011 VA examiner determined that a diagnosis of PTSD was not appropriate and assigned instead a diagnosis of adjustment disorder, he did not discuss the etiology of that disorder.  Following receipt of any outstanding psychiatric treatment records identified by the Veteran, he should be afforded a VA examination to determine the etiology of any currently diagnosed psychiatric disorder.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Make attempts to locate and associate with the record the Veteran's October 2010 claim, August 2011 notice of disagreement, and his subsequent substantive appeal.

If, after making reasonable efforts to locate these records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Make attempts to locate and associate with the record a copy of the 2003 rating decision which denied service connection for PTSD, and all other records associated with that rating decision.

If, after making reasonable efforts to locate these records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

Determine the correct characterization of the issue based on whether there was in fact a 2003 final rating decision which denied service connection for PSTD.  

3.  Request from the proper source(s) the Veteran's service treatment records and service personnel records.  All efforts to obtain such documents should be fully documented in the claims file.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Contact the Veteran and request that he provide or identify the source of any post-service psychiatric treatment, to specifically include treatment that has resulted in a diagnosis of PTSD.  He should also be asked to provide or authorize the release of any private records identified.  Upon receipt of his response, attempt to obtain all sufficiently identified records.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Afford the Veteran proper notice of the evidence and information necessary to substantiate his claim, in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

6.  Following completion of the above development, schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present psychiatric diagnoses.  The examiner should indicate whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should identify the stressor upon which such diagnosis is based.  If a diagnosis of PTSD is not made, the examiner should provide a discussion of why the Veteran does not meet the diagnostic criteria for such.  In doing so, the examiner should discuss the various diagnoses made by both VA providers and examiners.  

For any currently diagnosed acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any such disorder is related to any incident of service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the treatment records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

8.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

9.  Upon completion of the above development and any additional development deemed appropriate, adjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



